Case 4:20-cv-01510 Document 1 Filed on 04/29/20 in TXSD Page 1 of 17 —

 

United States
4 aa 8s § j i C
Pro Se 14 (Rev. 12/16) Complaint for Viclation of Civil Rights (Prisoner) ere tof Teas
UNITED STATES DISTRICT COURT APR 29 2909

for the

. . David
Su Nel District of 0X05 J. Bradley, Clerk of Court
Woukitt i. Division

Case No.

 

(to ba filled In by the Clerk's Office)

7 Maceo. ssDeuvulsnn Corsa

Plaintfis) P
O¥elte the full name of each plaintiff who ts filing this complaint,
Ff the names of all the plaintiffs crunat fit In the spaca above,
please write "see attached" in the space and attach an additional
page with the full list of names.)

“Ye

ARamoac.

Defendant(s)
(Write the full name of each defendant who is being sued. if ihe
names of all the defendants canurot fit in the space above, please
write "see attached” in the space and attach an additional page
wih the full list ofnames. Do not Inclide addresses here.)

Re ne See Set See Salt Cet Set Se A St Nee ee Nee

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Prisoner Complaint)

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should zat contain: an individual's full social
security number or full birth date; the full name ofa person known to be a minor; or a complete financial account
number. A filing may include onfy: the Jast four digits of a social security number; the year of an individual's

” birth; a minor's initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff nced-not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk's Office with this complaint,

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis,

 

 

 

Page lof $1
Pro Se 14 {ev. 12/46) Complaint for Violation of Civil Rights (Pelsoner)

L The Parties to This Complaint

A.

Case 4:20-cv-01510 Document 1 Filed on 04/29/20 in TXSD Page 2 of 17

 

The Platntiff(s)
Provide the information belaw for each plaintiff named in the complaint. Attach additional pages if
needed,
. + “ Rank
Name OMacrose Nosruatnn Cones

All other names by which
you have been known:

 

 

 

ID Number OAITE SOY
Current Institution Hretys Cessoiyrrcas \
Address \d85 (nvet QS

 

asthe ee On

City State

The Defendant(s)

Zip Code

Provide the information below for each defendant named in the complatnt, whether the defendant is an
individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
listed below are identical to those contained in the above caption, For an individual defendant, include
the person’s job or title (known) and check whether you are bringing this complaint against them in their

individual capacity or official capacity, or both. Attach additional pages if needed,

Defendant No. |

Name ARoenc A
Job or Title fifknown) —Roamacil

Shield Number

 

Employer

 

Address AHOD Mackersst.

ORtodddia OK 100

 

 

 

 

 

 

 

Ciy Staie Zin Coda
PT inaividuat capacity C] Official capacity
Defendant No. 2
Name
Job or Tille (fhnown}
Shleld Number
Employer
Address
City State Zip Code

CJ Individual capacity C] Official capacity

Page 2 of 1]
Pro Se t4 (Rev. 92/18) Complciog for Violation of Civil Rights (Prisoner)

I

Case 4:20-cv-01510 Document 1 Filed on 04/29/20 in TXSD Page 3 of 17

Defendant No. 3
Name
Job or Tithe ¢efknown)
Shleld Number
Employer
Address

 

 

 

 

 

 

City State "zip Code
[} Individual capacity CJ Officlal capacity

Defendant No. 4
Name
Job or Title Gfknown}
Shield Number
Employer
Address

 

 

 

 

 

 

City Sate Zip Cade
[_]individual capacity | ] Official capacity

Basis for Jurtsdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of

Federal Bureau of Narcotics, 403 U.S, 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

A.

Are you bringing suit against (check all that apply):

L] Fedéral officials (a Bivens claim)
=a or local officials (a § 1983 claim)
Section 1983 allows claims alleging the ‘deprivation of any rights, privileges, ar immunities secured by

the Constitution and [federal laws]."” 42 U.S.C, § 1983. Ifyou are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or loca! officials?

ore. Rah

Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights, Ifyou
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

*

Page Jaf #1
Case 4:20-cv-01510 Document 1. Filed on 04/29/20 in TXSD Page.4 of 17

 

Pro Se 14 (Rey, 12/16} Complaint for Violation of Civil Riphts (Prisoner) —_——

HL

Iv.

 

Section 1983 allows defendants to bs found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District af Columbia.”
42 U,S.C, § 1983. Ifyou are suing under section 1983, explain how each defendant acted under color
of state or local law. Ifyou are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional! pages if needed.

\Baotwon aX Wont

Prisoner Status

Indicate whether you are a prisoner or other confined person as Follows (check all that apply):

HOOOOW

Pretrial detainee

Civilly committed detainee
Immigration detainee

Convicted and sentenced state prisoner
Convicted and sentenced federal prisoner

Other (explain)

 

Statement of Claim

State as briefly as possible the facts of your casc, Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and Jocations of all relevant cvents. You may wish to include
further detalls such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. (f more than one claim is asserted, number cach claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A,

B.

If the events giving rise to your claim arose outside an institution, describe where and when they arose,

 

If the events giving rise to your claim arose in an institution, describe where and when they arose.

AL Mow ants Qetieueh Sie Orapen Mie sien 89 {urn Csheies

Page of Il
Case 4:20-cv-01510 Document 1 Filed on 04/29/20 in TXSD Page 5 of 17

Pra Se 14 (Rev. 12/16) Compisint for Violation of Civil Rights (Prisoner)

Cc. What date and approximate time did the events giving rise to your claim(s) occur?

LIANG

D. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

T love Beer Bobo Sood Srok SALONARE ME Madmy Deloesn-
SCKVLA G0 Lalas Sarda Wordtocot be thSCoantTan |
¥. =‘ Injuries

if you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, ifany, you required and did or did not receive.

4 Pose Sotterk Wanber hod Np \poke Liebe Oahodott

VI. Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
ifrequesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims.

“CLsens MASE Sac Saher bag hod ( unnd NOasenone-trasS ecard

Page 5 of 41
Case 4:20-cv-01510 Document 1 Filed on 04/29/20 in TXSD Page 6 of 17

Pig Se 14 (Rev, 12/15) Complaint fer Violation af Civil Rights (Prisoner)
SS er ete

VIL Exhaustion of Administrative Remedies Administrative Procedures
. The Prison Litigation Reform Act (“PLRA"), 42 U.S.C. § 1997e(a), requires that “{nJo action shall be brought
with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined

In any jafl, prison, or other correctional facility until such administrative remedies as are avallable are
exhausted.”

Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
exhausted your administrative remedies.

A, Did your-claim(s) arise while you were confined in a jail, prison, or other correctional facility?
We

[|] Wo

If yes, name the jail, prison, or other correctional facility where you were confined at the lime of the
events giving rise to your claim{s).

ores ( Quoc Jot

B. Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance

procedyre?
em

CI No

CT] Do not know

Cc. Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
cover some or all of your claims?

rT] Yes
Cc No
[Bo not know

If yes, which claim(s)?

 

Page Gof tt
Case 4:20-cv-01510 Document 1 Filed on 04/29/20 in TXSD Page 7 of 17

Pra Se 14 (Rev. 12/16} Complains for Violation af Civil Rinhis (Prisoner)

 

D. Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose

concerning the facts relating to this complaint?
(y Yes -

[] No

Ifno, did you file a grievance about the events described in this complaint at any other jail, prison, or
other correctional facility?

CT Yes
Cc] No

E, Ifyou did file a grievance:

|. Where did you file the grievance?

SEAL Nas GCA ok Ma Counha WO\

2, What did you claim in your grievance?

\Revoiton ok Qamisiton Sram tani not hah borne Quan

3. What was the result, ifany?

 

{p Grange CA Caen apc aretst had Rebctioivon NSO

4. What steps, ifany, did you take to appeal that decision? Is the grievance process completed? If
not, explain why not, (Describe all efforis to appeal to the highest level of the grievance process.)

Vick

 

Page 7 of U
Case 4:20-cv-01510 Document 1 Filed on 04/29/20 in TXSD Page 8 of 17

Pro Se 14 (Rev. 12/16} Complaint for Viotatton of Civil Rietits (Prisoner)

F. If you did not fite a grievance:

1. Ifthere are any reasons why you did not file a grievance, state them here:

 

2. Ifyou did nat file a grievance but you did inform officials of your claim, state who you informed,
when and how, and their response, if any:

 

a, Please set forth any additional information that is relevant to the exhaustion of your administrative
remedies,

\ eie KON So DOACAMOUL Gra rence

t «
(Note: You may attach as exhibits 10 this complaint any documents related to the exhaustion af your
administrative remedies.)

YH Previous Lawsults

The “three strikes rule” bars a prisoner from bringing a civil action or an appeal In federal court without paying
the filing fee If that prisoner has “on three or more prior occasions, while incarcerated or detained in any facility,
brought an action or appeal in a court of the United States that was dismissed on the grounds thal it is frivolous,
malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
danger of serious physical injury.” 28 U.S.C, § 1915(g).

To the best of your knowledge, have you had a case dismissed based on this “three strikes rule”?

C | Yes
[fe

{f yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.

 

Page Sof It
Case 4:20-cv-01510 Document 1 Filed on 04/29/20 in TXSD Page 9 of 17

Tro S¢ 14 (Rev, 126) Complalnt for Violation of Civil Rights (Prisoncs)

 

A, Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
action?

CJ Yes
C] No

B. If your answer to A is yes, describe cach lawsuit by answering questions | through 7 below, (if there is
more than one lawsuit, describe the additional lawsuits ou another page, using the same format.)

1. Partles to the previous lawsuit
Plaintififs)
Defendant(s)

 

 

2. Court (iffederal court, name the district; if state court, name the county and Stata)

 

3. Docket or index number

 

4. Name of Judge assigned to your case f

 

ts
.

Approximate date of filing lawsuit

 

6. Is the case still pending?

T] Yes
CJ No

Tfno, give the approximate date of disposition.

 

7, What was the result of the case? (For example: Was the case dismissed? Was Judgment entered
in your favor? Was the case appealed?)

 

Cc. Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
imprisonment? \| Q a \
© LOASTTACE PERCE OAL Meakall Naga tly

Page Sof 11
a Case 4:20-cv-01510 Document:1 Filed on 04/29/20 in TXSD Page 10 of 17

Pro Se 14 (Rev. 12/16} Complaint for Violation of Civil Rights (Prisoner)
Af
Yes
LJ No

D, If your answer to C is yes, describe each lawsuit by answering questions | through 7 below. (if there is
more than one lawsuit, describe the additional lawsuits an another page, using the same format.)

1, Parties to the previous lawsuit

Plaintiffs) §— AMNoccoudt Dovrecolan Chui fy
Defendant(s) Wer iting \ \patdoS Qadir ) Cust Goolinis

2. Court (if federal court, name the district; if state court, name the county and State)

BNL Wet c COM gahl Verh Cron lan Ssc Wousen aT”

Docket or index number
c
\ IA
4. Name of Judge assigned to your case

MA

5. Approximate date of filing lawsuit

AAAS

us

6. Is the case stil] pending?

ves
["]No

If no, give the approximate date of disposition

 

7, What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

LO NOI

Page 10 of 11
Pro 56 I (Rev. 12/36) Complaint far Violation of Civit Rights (Prisoner)

IX.

Case 4:20-cv-01510 Document 1 Filed on 04/29/20 in TXSD Page 11 of 17

 

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, | certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the fuctual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

| agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. | understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

nly

    
 

Date of signing:

Signature of Plaintiff AN aPC Osse Ver wero Crag
Printed Name of Plaintiff §— (YY Acca Vr deulnnCeala /
Prison Identification # OIAA 26x ;
Prison Address La anys © GunstySo6 | \
Hooda Aeyas  “T709—
Cy State Zip Code
6. For Attorneys

Date of signing:

Signature of Attorney
Printed Name af Attomey

 

 

an

Bar Number

 

Name of Law Firm
Address

 

 

 

City State Zip Code
Telephone Number
E-mail Address

 

 

Page Ub of It
Lt eX ARO Rorfisi0“9 of usage FO ey eRepnAxso PaaND AGS 5 ¥ NG
aS KVR ROn ReroeyLoe Aarne Kye SVS ow

 

 

     

LADS OER ae Ou C
_ ri A 3
SD Aste Ano 2.600 | adore Wa AMAL T AN WoSer ANY CLC lice ats
5 havatsee Reod ONY Shel, had Most Bead. othe

NCI

Kans i) Bek Seed j “
TOC “Dinns ey UNS AR . |
\ uD: nS REMISS 6] JA, Mn Sloks Mle
Mr
Ag hesone Ms Beto 20 ent ALON, heb se

Tnteran hu Ts \
MLSE “ Ke ISMN
Te agri. Md Metin en Ca Serlocs. J Nowtel

r cy uniter WPL,
WLR ge Tat

) i —_
(y fle ‘ TE, Cc 2 * 9749 f 7 C
. ef
CE Maliehaen ¢

Monde | -
, SPAMS Lane a) a
fall: . Sh Ve ‘A Sec. Lan | x . Uo

(iligrefer Wilke Ean O55
lop A

 

Datoer Leyngztey, WY IwOGLT
| _

- Ce, eos « ! be? Co ST

~o

Ve q — _ \. \ cx
seed Sty Daten Das AH) e 7.
| 2 . cop fn j

 

- Woke Wa iH eo oo VO
irr O ISLES 6 3 fine tla ce; Pan, se. 2 Oe
ee Coral «< oes PY
a (20 lan © e— BR Dy

 

% }
2 e.,! Cares’ 9 G2
oe soln MAYQO DS oo oe
ayy) Roeuyre LOG st ,
ef (! ro As =
cv) a of
Sa Case 4:20-cv- -01510 Document 1 Filed on 04/29/20 in TXSD_ ‘Page 13 0f17.. § oe

GRIEVANCE RECEIPT
IN MATE GRIEVAN CE BOARD ~
oe Oo | 1200 oe a |
To: MARCQUISE  .. CRAIG Grievane Received 2/13/2020
SPNH 2975308 os .
From: Inmate Grievance Board _
Ref: GRIEVANCE # 31520

INMATE SERVICES DIVISION

 

The Inmate Grievance Board has received a grievance from Inmate
MARCQUISE CRAIG

 

Upon completion of your investigation, check the appropriate finding and provide the Inmate with this —
Grievance Receipt.

T have investigated this grievance and. determined i it to ‘bez

__Unfounded | 7 ___ Founded/Resolved | SS oe Founded/Unresolved

__ATW/TDC __OIGAD or. Bureau Investigation

- Grievance Receipt
Inmate Copy —

Grievances with an Unfounded or. Founded/Resolved determination 1 may be appealed to the
Grievance Board. Appeals must be in writing and submitted within (5) five working days of
the investigating supervisor’s decision (exeluding holidays).

Grievance Receipt was Delivered to Inmate CRAIG . . . on Date: / I

 

~ Supervisor's printed ni namé: FE 2uy a uy Al ies ~y
| Supervisor's Signature: : ) | Date: 2 . /Q22/ 26

 

 

 

 

 
Case 4:20-cv-01510 Document 1 Filed on 04/29/20 in TXSD Page 14 of 17
GRIEVANCE RECEIPT

‘ INMATE GRIEVANCE BOARD
1200

To: MARCQUISE ‘CRAIG Grievance Received 2/24/2020
SPN# 2975308 ,

From: Inmate Grievance Board —

Ref: GRIEVANCE# 31701
1200 HOUSING DIVISION/1200 JAIL

 

The Inmate Grievance Board has received a grievance from Inmate
MARCQUISE ~— CRAIG

Upon completion of your investigation, check the appropriate finding and provide the Inmate with this
Grievance Receipt. .

I have investigated this grievance and determined it to be:

Unfounded Founded/Resolved | Founded/Unresolved

__ATW/TDC ___OIG/AD or Bureau Investigation

Grievance Receipt _
Inmate Copy

Grievances with an Unfounded or Founded/Resolved determination may be appealed to the
Grievance Board. Appeals must be in writing and submitted within (5) five working days of
the investigating supervisor’s decision (excluding holidays).

35 20

Grievance Receipt was Delivered to Inmate CRAIG on Date:

 

Supervisor's printed name: Leuba, lip
Supervisor's Signature: Ah. 4. Date: 4 / a / ‘20

 

 

 
 

Cc 4:20-cv-01510 D t d 04/29/20 i TXSD P 15 of 17
ase CV ccument Jefe R in age 150
a:
INMATE GRIEVANCE BOARD

GRIEVANCE RECEIPT

 

TO: INMATE CRAIG MARCQUISE

SPN# 2975308. iit*s | Cell Block: 6C1 05G

 

This is your notification, as required by the Texas Commission on Jail Standards

that your grievance was received on 3/27/2020 .and filed as grievance # 32219
This grievance is in reference to 1200 HOUSING DIVISION/1200 JA

 

At this time, your grievance is under investigation.
Please do not file any further grievances in reference to
this matter.

 

 

 

 

Grievance Board Member BDSHELTON OS 3/27/2020

 

 
Case 4:20-cv-01510 Document 1 Filed on 04/29/20 in TXSD Page 16 of 17

INMATE GRIEVANCE BOARD

GRIEVANCE RECEIPT

 

TO: INMATE CRAIG | MARCQUISE

SPN# 2975308 Cell Block: 5F102C

 

_ This is your notification, as required by the Texas Commission on Jail Standards
that your grievance was received on 2/13/2020 and filed as grievance # 31520
This grievance is inreference to INMATE SERVICES DIVISION

 

At this time, your grievance is under investigation.
Please do not file any further grievances in reference to
this matter.

 

 

 

 

 

Grievance Board Member TAGBOGUN 2/13/2020

 
ge 17 of 17

~ oe

F HARRIS

Be

treet \ L
HOUSTON, TEXAS AC @

aramark

‘Kee

INDIGENT

Q 32

Case 4:20-cv-01510 Document 1. Filed on 04/29/20 in TXSD ; Pa

      

Dow Le S Ross

O.Velow
ese ARGOS T1108

US. ae PITN’ ey BOWES
—_ ———

     

a ee

zip 77002 $ 001 60°

te) AN
Cees 0500368784 APR. 27. 2020.

 

ort a Fy ifr

  
